Citation Nr: 1733234	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  09-36 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from April 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied a TDIU.

The matter was previously remanded by the Board in March 2014 for additional development, and now returns to the Board for further review.


FINDINGS OF FACT

1.  Prior to July 29, 2011, the Veteran did not meet the schedular criteria for a TDIU, and his service-connected disabilities did not result in functional impairment sufficient to preclude gainful employment.

2.  From July 29, 2011, the Veteran met the schedular criteria for a TDIU, and his service-connected disabilities, when viewed alongside his work history, resulted in functional impairment sufficient to preclude gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have been met from July 29, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable Law

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).

The Veteran is service-connected for posttraumatic stress disorder (PTSD), bilateral hearing loss, type II diabetes mellitus, and tinnitus.  Prior to July 29, 2011, he did not meet the schedular criteria for a TDIU because the combined rating for all of his disabilities was only 60 percent, and no single disability accounted for that rating.  From July 29, 2011, he had a combined rating of 70 percent.  For that period, his hearing loss (30 percent) and tinnitus (10 percent) combine to 40 percent and are considered one disability for TDIU purposes.  Therefore, he meets the schedular criteria from July 29, 2011 only.

Even when the combined rating percentage requirements are not met, entitlement to TDIU benefits may be nonetheless considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

The central inquiry is determining whether a TDIU is warranted is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363.

II.  Employment

To establish a TDIU, the Veteran must be unable to secure or follow a substantially gainful occupation.  For the purposes of a TDIU, marginal employment, i.e., earned annual income that does not exceed the poverty threshold for one person, is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment may also be considered to exist when income exceeds the poverty threshold but is earned in an essentially protected environment.  Id.

The Veteran reports that he has a high school level education, and had been self-employed as an independent contractor since 1972.  See January 2009 VA Form 21-8940.  Social Security Administration (SSA) records from April 2010 show he reported not doing any physical work since February 2008.  Rather, he had two men working for his home remodeling business.  He would get a job from a homeowner and then send the two men out to do the labor while he handled the management decisions.  He stated that his profit was $5,347.00 in 2008 and $840.00 in 2009.

From April 20, 2010, through the present, he has worked for Pegasus Management.  See September 2016 VA Form 21-4192.  His duties included performing light maintenance and grounds keeping.  He worked approximately 15 hours a week, and any additional work beyond his scope or physical ability was contracted out.  In the previous 12 months, he had earned $10,910.00.  In a March 2016 statement, the Veteran reported earning $10,595.00 the previous year (2015).  He indicated that his duties included showing apartments to potential clients.  In a separate March 2016 form, he reported running his own construction firm as a manager until September 2009.  

However, during an August 2011 VA examination, the Veteran reported that he worked at the apartment complex (for Pegasus Management) and ran a small construction business concurrently.  He stated that he had six employees doing remodeling work.  During a December 2016 VA examination, he stated that he stopped working in construction five years ago (approximately 2011).

The evidence establishes that the Veteran has worked in an apartment complex since April 2010.  However, there are conflicting statements from the Veteran regarding when he stopped working as a self-employed contractor.  In March 2016, he reported stopping such work in 2009.  However, his statements during VA examinations in 2011 and 2016 suggest that he continued such work through 2011.  In weighing the credibility of these conflicting statements, the Board notes that his August 2011 report about running a small construction business with six employees was a contemporaneous statement.  In contrast, his March 2016 report that he stopped such work in 2009 was made several years after the fact being reported.  Therefore, the Board finds the August 2011 statement to be more probative.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481   (Fed. Cir. 1997) (upholding a Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  As a result, the Board concludes that the Veteran's self-employment extended through at least August 2, 2011, the date of the examination.

The poverty thresholds 2015 and 2016 are $11,367.00 and $11,511.00, respectively.  See http://www.census.gov/data/tables/time-series/demo/income-poverty/historical-poverty-thresholds.html.  The income reported by the Veteran and his employer for 2015 ($10,595.00) and 2016 ($10,910.00) falls below these levels.  Therefore, resolving any doubts in the Veteran's favor, it is reasonable to assume that for the period in which the Veteran was only working for his employer, and not engaged in any self-employment, his income was below the poverty threshold and his employment could not be considered substantially gainful.  The exact date this period began is not available because the Veteran has not provided credible information on his self-employment, though his statements suggest that it ended sometime in 2011.  As noted above, the Veteran meets the schedular criteria for a TDIU as of July 29, 2011.  Therefore, the Board finds that part of the appropriate inquiry is whether the Veteran's service-connected disabilities precluded gainful employment from July 29, 2011.

The evidence establishes that from April 20, 2010, to July 29, 2011, the Veteran was employed at the apartment complex and also engaged in self-employment.  Notably, in his April 2010 SSA records, he reported having two employees.  During his August 2011 VA examination, he reported having six employees.  This strongly suggests that his business expanded during this period.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) (the evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder).  Because he was clearly employed, but has not provided any income information regarding his employment or self-employment during this period, the Board cannot make a determination fell below the applicable poverty threshold, and further discussion is not warranted.

Prior to April 20, 2010, the Veteran was only engaged in self-employment.  His April 2010 SSA records show he reported income levels well below any poverty threshold, and therefore the Board will not consider his self-employment to be gainful employment.

In sum, the Board finds that the Veteran was not gainfully employed prior to April 20, 2010, or from July 29, 2011.  The remaining question is whether the Veteran's service-connected disabilities precluded gainful employment.

III.  Functional Impairment

A July 2011 VA examination indicated that the Veteran's hearing loss meant others had to repeat themselves when speaking to him, and he had particular problems dealing with background noise.  He would have mild to moderate difficulty understanding conversational speech in quiet one-on-one situations where he could see the talker's face, and the talker was within six to ten feet.  He would have moderate to severe difficulty in most all other listening situations.  He would have marked difficulty hearing environmental alerting sounds.  A December 2016 examination made similar findings for hearing loss and tinnitus.  In a January 2017 statement, the Veteran noted that hearing was important for work place safety.

An August 2011 VA examination stated that the Veteran's diabetes caused dizziness up to 8 times per week, lasting about 5 minutes per episode.  It also resulted in lower extremity neurological impairment.  However, the examiner stated that diabetes would not affect physical or sedentary employment.  A December 2016 examiner determined that diabetes did not require regulation of activities and did not affect the Veteran's ability to do physical or sedentary work.  The examiner noted that the Veteran's blood glucose had been good over the last 3 years and his A1C levels had been very good.  In a January 2017 statement, the Veteran acknowledged that diabetes was controlled but that it was "one more thing to make it harder to work."

With regard to PTSD, the Veteran submitted an August 2008 statement in which he noted that he was able to manage his construction business because he was his own boss, and that it would be difficult for him to work for somebody else.  He noted that he was able to run the business with the help of trustful employees.  An August 2011 VA examination indicated that PTSD resulted in occupational impairment with reduced reliability and productivity.  The Veteran was easily angered by his employees, and he indicated that some of them had quit.  The examiner noted that PTSD resulted in difficulty adapting to stressful circumstances, such as work or a work-like setting.  A December 2016 VA examination found that PTSD caused occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The examiner noted that the Veteran enjoyed working in his garage and did woodwork.  He stated that the Veteran appeared to be capable of completing simple repetitive tasks that can be performed in an environment where he can work at a flexible pace.  He would have moderate difficulty functioning in an environment that required constant or intensive contact with others, but could function when limited to superficial social interactions.

Based on the above evidence, the Board finds that a TDIU is warranted from July 29, 2011.  Not only does the Veteran meet the schedular criteria for a TDIU from this date, but his service-connected disabilities result in functional impairment that would preclude gainful employment.  His hearing loss results in mild to moderate difficulty understanding conversational speech in the most favorable of settings (quiet one-on-one situations where he could see the talker's face, and the talker was within six to ten feet), with greater difficulty in any other listening situation.  His PTSD results in difficulty adapting to stressful circumstances, with moderate difficulty associated with constant contact with others.  Collectively, these disabilities appear to make it unlikely that the Veteran could effectively engage in the type of management he previously performed when he ran a construction business.

With respect to the Veteran's experience performing carpentry and construction work directly, the December 2016 VA examiner stated that the Veteran's PTSD allowed him to complete simple repetitive tasks when permitted to work at a flexible pace with only superficial social interaction.  The Board finds these limitations would not likely allow the Veteran to perform carpentry or construction work to the level of gainful employment, particularly when considering that even superficial social interaction would be further limited by the Veteran's hearing loss, which would also markedly limit his ability to hear any environmental alerts.

Prior to April 20, 2010, a TDIU is not warranted, as the limited available evidence suggests that the Veteran's conditions did not result in functional impairment sufficient to preclude gainful employment.  During an August 2008 VA examination, the Veteran reported working in construction for the past 25 years.  He was able to manage his business and handle it because he was his own boss, and he was able to run the business with the help of trustful employees.  He stated that most of his business offers were received at the bar while drinking (i.e., in a social context).  Therefore, it appears that he is capable of performing the mental and physical acts of his usual employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1991).  The Veteran does not meet the schedular criteria for a TDIU for this period,  and the evidence does not reflect some factor that takes this Veteran's case "outside the norm" of any other veteran rated at the same level.  Id.


ORDER

Prior to July 29, 2011, a TDIU is denied.

From July 29, 2011, a TDIU is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


